Pigott, Jr., J.
(dissenting in part). I respectfully dissent in part. In my view, Supreme Court properly granted that part of plaintiffs motion seeking partial summary judgment on the first cause of action alleging that Michael Hamilton and William Hamilton (defendants), among others, breached the terms of a May 1991 agreement. I disagree with the majority’s conclusion that defendants raised a triable issue of fact whether they satisfied their obligations under the terms of the 1991 agreement. Defendants failed to provide a satisfaction of judgment or any document suggesting that their obligations to plaintiff had been satisfied. Claims by defendants that they had given money to their attorney believing that he was using that money to satisfy their obligations to plaintiff under the 1991 agreement were flatly denied by their attorney. While relevant to a possible claim by defendants against their attorney for misdirecting funds, those claims do not raise a triable issue of fact whether plaintiff, in endorsing the subsequent check, depositing the funds and assigning the account to Key Bank, intended to forego his right to rely upon the terms of the 1991 agreement. (Appeal from Judgment and Order of Supreme Court, Niagara County, Joslin, J. — Summary Judgment.) Present — Green, J. P., Lawton, Pigott, Jr., Hurlbutt and Callahan, JJ.